Case 2:19-cv-11786-BAF-EAS ECF No. 26, PageID.1193 Filed 11/10/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOHNSON LAW, PLC,

       Plaintiff,                                          Civil Action No. 19-CV-11786

vs.                                                        HON. BERNARD A. FRIEDMAN

SENTINEL INSURANCE CO., LTD.,

      Defendant.
_______________________________/

                            OPINION AND ORDER DENYING
                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

               This matter is presently before the Court on plaintiff’s motion for summary

judgment [docket entry 9]. Defendant has responded and plaintiff has replied. Pursuant to E.D.

Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing. For the reasons stated

below, the Court shall deny the motion.

               This case involves a dispute over insurance coverage. In September 2014

plaintiff’s law offices were severely damaged by flooding when the water tower on the top of

its building leaked. Much of plaintiff’s furniture and office equipment, and many of its client

files, were damaged or destroyed. Plaintiff, which had to relocate to dry office space for three

and one-half months while repairs were made, also lost business income. Plaintiff filed a claim

with its insurer, defendant Sentinel Insurance Co., Ltd., which adjusted the claim to plaintiff’s

satisfaction as to the property damage. However, a dispute arose over plaintiff’s claim for lost

business income. Plaintiff submitted this portion of its claim on July 9, 2015. On July 21, 2015,

defendant requested additional documentation, some of which plaintiff provided on October 12,

2015. Approximately eight months later, in June 2016, defendant advised plaintiff of its
Case 2:19-cv-11786-BAF-EAS ECF No. 26, PageID.1194 Filed 11/10/20 Page 2 of 5




determination that plaintiff had suffered no business loss. The matter was then statutorily

appraised pursuant to Mich. Comp. Laws § 500.2833(1)(m). On November 10, 2017, the

appraisal panel issued an award setting plaintiff’s business income loss at $700,000. Defendant

paid this amount on November 20, 2017, but it denied plaintiff’s demand for penalty interest.

                 In the instant action, plaintiff seeks penalty interest, pursuant to Mich. Comp.

Laws § 500.2006(4)1 at the statutory 12% rate. In its complaint, plaintiff alleges that the interest

period should run from “September 7, 2017 [sic: 2015], 60 days after Defendant received

Plaintiff’s claim, and continuing until Plaintiff received payment on November 20, 2017.”

Compl. ¶ 14. Using these dates, plaintiff calculates the interest owed at $185,103.62. Id. ¶ 15.

In its summary judgment motion, plaintiff argues that the interest period should run instead from

December 11, 2015 (on the grounds that defendant received satisfactory proof on October 12,



       1
           Section 500.2006(4) states:

                 If benefits are not paid on a timely basis, the benefits paid bear
                 simple interest from a date 60 days after satisfactory proof of loss
                 was received by the insurer at the rate of 12% per annum, if the
                 claimant is the insured or a person directly entitled to benefits under
                 the insured's insurance contract. If the claimant is a third party tort
                 claimant, the benefits paid bear interest from a date 60 days after
                 satisfactory proof of loss was received by the insurer at the rate of
                 12% per annum if the liability of the insurer for the claim is not
                 reasonably in dispute, the insurer has refused payment in bad faith,
                 and the bad faith was determined by a court of law. The interest must
                 be paid in addition to and at the time of payment of the loss. If the
                 loss exceeds the limits of insurance coverage available, interest is
                 payable based on the limits of insurance coverage rather than the
                 amount of the loss. If payment is offered by the insurer but is rejected
                 by the claimant, and the claimant does not subsequently recover an
                 amount in excess of the amount offered, interest is not due. Interest
                 paid as provided in this section must be offset by any award of
                 interest that is payable by the insurer as provided in the award.

                                                    2
Case 2:19-cv-11786-BAF-EAS ECF No. 26, PageID.1195 Filed 11/10/20 Page 3 of 5




2015), and that based on this later commencement date the interest owed is $163,397.26. Pl.’s

Mot. for Summ. J. ¶¶ 25, 27. In its reply brief, plaintiff seeks either $163,397.26 (assuming

defendant received satisfactory proof in October 2015) or $121,512.32 (assuming defendant

received satisfactory proof in April 2016). Pl.’s Reply at 6 n.2.

               Plaintiff bases its claim that penalty interest began accruing in September 2015

on its allegation that “[o]n July 9, 2015, Plaintiff submitted its business income and extra

expense loss claim with supporting documentation to Defendant . . . said submission constituting

satisfactory proof of loss.” Compl. ¶ 6. In support of its alternative argument that interest began

accruing on December 11, 2015, plaintiff states that it complied with defendant’s request for

additional information on October 12, 2015, and that defendant did not respond until eight

months later, when it denied this portion of the claim. Plaintiff notes that under § 500.2006(1)

and (4), payment of a claim is deemed to be untimely if it is not made within sixty days after the

insurer receives satisfactory proof of the loss, and that under § 500.2005(3) if an insurer is not

satisfied with the proof the insured submits with a claim, the insurer must “specify in writing

the materials that constitute a satisfactory proof of loss not later than 30 days after receipt of a

claim.” Since defendant did not specify in writing any additional “materials that constitute a

satisfactory proof of loss” after plaintiff made its October 12, 2015, submission, plaintiff argues

that this submission must be deemed to have been satisfactory and that any payment made more

than sixty days thereafter (i.e., after December 11, 2015) is untimely. In support of its argument

that interest may have begun accruing in April 2016, plaintiff states that it submitted additional

information in support of its claim in February 2016. Pl.’s Reply at 6.

               Defendant argues that no penalty interest is due because plaintiff did not submit


                                                 3
Case 2:19-cv-11786-BAF-EAS ECF No. 26, PageID.1196 Filed 11/10/20 Page 4 of 5




satisfactory proof of its business income loss until October 31, 2017, days before the appraisal.

Defendant also indicates that although it requested in July 2015 that plaintiff provide additional

documentation to support its claim, plaintiff provided only some of the requested information in

October 2015, and that certain information that defendant deemed indispensable, including

plaintiff’s “case count” and fee agreements and the identity of cases plaintiff claimed it lost due to

the water damage event, was never provided. Def.’s Resp. Br. at 5-6; Tarchala Aff. ¶¶ 3-12.

Additionally, defendant indicates that the appraisal was based on plaintiff’s 2016 federal income tax

return, which plaintiff first showed defendant at or immediately prior to the appraisal. Def.’s Resp.

Br. at 12; Tarchala Aff. ¶ 21.

               This case cannot be resolved on summary judgment. Resolution of the case depends

on when defendant received “satisfactory proof of loss,” Mich. Comp. Laws § 500.2006(4), and this

issue is disputed. Notably, the statute requires “satisfactory proof,” not any proof, some proof, or

partial proof. As this Court has noted,

               “whether proof of loss was satisfactory is a question of fact.”
               Griswold Props., 740 N.W.2d at 677; see also Reynolds v. Great
               Am. Ins. Co. of N.Y., 328 Mich. 391, 43 N.W.2d 901, 904
               (Mich.1950); cf. 14 John J. Dvorske, Michigan Civil
               Jurisprudence § 501 (West 2012) (“Whether an insurance claim is
               reasonably in dispute, for purposes of statutory penalty interest, is
               a question of fact.”). Likewise, “whether an insured substantially
               complied with a proof-of-loss requirement is often a question of
               fact not to be decided on summary disposition.” Korn v. Paul
               Revere Life Ins. Co., 382 F. App'x 443, 448 (6th Cir.2010) (per
               curiam); see generally Lee R. Russ et al., Couch on Insurance §
               186:26 (3d ed. 1995) (“When disputed, the sufficiency of proofs
               of loss is ordinarily a question of fact for the jury if there is
               evidence upon which to support a finding in favor of
               sufficiency.”).

Great Lakes Geophysical, LLLP v. Travelers Prop. Cas. Co., No. 13-10830, 2013 WL 3850938, at


                                                  4
Case 2:19-cv-11786-BAF-EAS ECF No. 26, PageID.1197 Filed 11/10/20 Page 5 of 5




*8 (E.D. Mich. July 25, 2013). In the present case, there are obvious factual disputes as to when

(July 2015? October 2015? April 2016? October 2017?) or whether plaintiff provided defendant

with satisfactory proof of its lost business income. A jury, not the Court, must resolve this dispute.

Accordingly,



               IT IS ORDERED that plaintiff’s motion for summary judgment is denied.



                                               s/Bernard A. Friedman
                                               BERNARD A. FRIEDMAN
Dated: November 10, 2020                       SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                  5
